82393: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13641: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82393


Short Caption:SANSON VS. BULENCourt:Supreme Court


Related Case(s):81854, 81854-COA, 82393-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A784807Classification:Civil Appeal - General - Other


Disqualifications:Cadish, SilverCase Status:Disposition Filed


Replacement:Justice Hardesty for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRob LauerAdam J. Breeden
							(Breeden & Associates, PLLC)
						


AppellantSteve W. SansonAdam J. Breeden
							(Breeden & Associates, PLLC)
						


RespondentLawra Kassee BulenBrandon L. Phillips
							(Brandon L. Phillips, Attorney At Law, PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/27/2021Filing FeeFiling Fee due for Appeal. (SC)


01/27/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-02525




01/27/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-02528




01/27/2021OtherJustice Elissa Cadish disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


01/27/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Parties. (SC)


02/02/2021Filing FeeFiling Fee Paid. $250.00 from Breeden & Associates.  Check no. 000953. (SC)


02/02/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-03219




02/03/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)21-03353




02/08/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/23/20, 08/04/20 and 10/06/20.  To Court Reporter: Dept. 5 of the Eighth Judicial District Court. (SC)21-03726




02/22/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-05115




05/28/2021BriefFiled Appellants' Opening Brief. (SC)21-15353




05/28/2021AppendixFiled Appellants' Appendix to Appeal from the Eighth Judicial District Court - Volume I. (SC)21-15373




05/28/2021AppendixFiled Appellants' Appendix to Appeal from the Eighth Judicial District Court - Volume II. (SC)21-15374




05/28/2021AppendixFiled Appellants' Appendix to Appeal from the Eighth Judicial District Court - Volume III. (SC)21-15376




05/28/2021AppendixFiled Appellants' Appendix to Appeal from the Eighth Judicial District Court - Volume IV. (SC)21-15378




05/28/2021AppendixFiled Appellants' Appendix to Appeal from the Eighth Judicial District Court - Volume V. (SC)21-15379




05/28/2021AppendixFiled Appellants' Addendum to Opening Brief on Appeal from the Eighth Judicial District Court - Volume I. (SC)21-15381




05/28/2021AppendixFiled Appellants' Addendum to Opening Brief on Appeal from the Eighth Judicial District Court - Volume II. (SC)21-15382




05/28/2021AppendixFiled Appellants' Addendum to Opening Brief on Appeal from the Eighth Judicial District Court - Volume II. (SC)21-15384




05/28/2021AppendixFiled Appellants' Addendum to Opening Brief on Appeal from the Eighth Judicial District Court - Volume III. (SC)21-15383




06/25/2021Notice/IncomingFiled Appellants' Notice of Additional or Intervening Authority. (SC)21-18368




06/28/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: July 12, 2021. (SC)21-18565




07/12/2021MotionFiled Respondent's Request to Extend Time to File Response to Appellants' Opening Brief. (SC)21-20057




07/19/2021Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion requesting a second extension of time to file the answering brief. The motion is denied. Answering brief due: 7 days. (SC)21-20678




08/02/2021MotionFiled Respondent's Request to Extend Time to File Opening Reply Brief (Answering Brief). (SC)21-22435




08/08/2021MotionFiled Appellants' Opposition to Respondent's Third Request to Extend Time to File Answering Brief and Countermotion for Confession of Error Sanction. (SC)21-22979




08/20/2021Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: 5 days. (SC)21-24319




08/30/2021MotionFiled Appellants' Motion to Deem Failure of Respondent to File an Answering Brief as Confession of Error. (SC)21-25105




09/01/2021MotionFiled Appellant's Fourth Request to Extend Time to File Docketing Statement and Opposition to Appellant's Motion to Deem Failure of Respondent to File an Answering Brief as Confession of Error. (ANSWERING BRIEF DETACHED AND RETURNED UNFILED PER 9/14/21 ORDER). (SC)21-25561




09/07/2021MotionFiled Appellants' Reply in Support of Motion to Deem Failure to Respondent to File an Answering Brief as Confession of Error and Opposition to Respondent's Fourth Motion to Extend the Time to File Respondent's Answering Brief. (SC)21-25820




09/14/2021Order/ProceduralFiled Order Denying Motions. The motion for an extension is denied. The clerk of this court shall detach the answering brief from the motion filed on September 1, 2021, and return it unfiled.  This appeal will be decided without an answering brief from respondent. Appellants' motion to treat the failure to file an answering brief as a confession of error is denied. (SC)21-26573




09/14/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/04/2021Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC).21-28324




10/04/2021Case Status UpdateTransferred to Court of Appeals. (SC).


10/28/2021Order/ProceduralFiled Order Rescinding Transfer to Court of Appeals.  On October 4, 2021, this appeal was transferred to the court of appeals.  After transferring the appeal, it was discovered that the three court of appeals judges will need to recuse themselves from consideration of the matter.  Accordingly, we rescind the October 4 transfer order and recall this appeal to this court for resolution.  (SC)21-31160




10/28/2021Case Status UpdateTransferred from Court of Appeals.  (SC)


04/29/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgement of the district court AFFIRMED.  fn3[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/JH/MG  (SC)22-13641





Combined Case View